FILED
                               NOT FOR PUBLICATION                          SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



PRYMAS NAZRETH VAZ;                                No. 08-70646
MONALISA NAPOLIAN DIAS,
                                                   Agency Nos.       A075-724-257
               Petitioners,                                          A075-724-258

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Prymas Nazreth Vaz and Monalisa Napolian Dias, natives and citizens of

India, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion, He v. Gonzales, 501 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1128, 1130-31 (9th Cir. 2007), and we deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and numerically barred where they filed it over four years

after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to establish changed conditions in India to qualify for the regulatory

exception to the time limitation and numerical bar, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence must

demonstrate prima facie eligibility for relief in order to reopen proceedings based

on changed country conditions).

      Petitioners’ contention that the BIA failed to meaningfully consider the

evidence submitted with the motion to reopen is belied by the record. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for petitioner to prevail

on a due process claim).

      Finally, this court lacks jurisdiction to review petitioners’ contention that

their former counsel was ineffective. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (court lacks jurisdiction to review contentions not raised before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    08-70646